DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17, 2020 has been entered.
Examiner Note
	The newly cited prior art in the IDS appears to also be relevant to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite because “the give number of transmit channels” of lines 14 and 15 of the claim lacks antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 6, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. No. 2015/0192547 A1 to Lee et al. in view of U.S. PG Pub. No. 6,174,286 B1 to Ramamurthy et al.
Regarding claim 1, Lee discloses an ultrasound system performing shear wave analysis, the ultrasound system comprising a probe and a transmit beamformer comprising a given number of transmit channels; an ultrasonic transducer array, located in the probe, comprising a number of transducer elements that exceeds the given number; and a switch multiplexer coupled between the transmit channels of the transmit beamformer and the transducer elements of the ultrasonic transducer array and configured to selectively couple each of the transmit channels to the transducer elements of a plurality of transmit apertures (see Figs. 1, 2, 11, 17, and 23 and para 6, 10, 14, 17, 18, 28, 111-113, 140-144, 154, 167, 168, and 170).  Further, Lee discloses an ultrasound elasticity imaging system, wherein the transmit beamformer is configured to drive the transducer elements of the ultrasonic transducer array to cause the transducer elements to transmit the plurality of push pulses simultaneously when the transmit channels of the transmit beamformer are coupled to the transducer elements of 
Similarly, Ramamurthy discloses an analogous ultrasound transmission and imaging device, wherein an element spacing between the transducer elements coupled to each of the transmit channels is equal to the given number of transmit channels (see Figs. 3-5 and col 8 ln 44-col 10 ln 22, with a number of 8, 0-7).
It would have been obvious to one of skill in the art to have combined the teachings of Lee and Ramamurthy because doing so would predictably provide wider apertures using fewer channels and switches to reduce costs of the device
Regarding claim 12, Lee discloses a method for operating an ultrasound system to measure shear waves, the ultrasound system having a given number of transmit channels each having a signal source, and an ultrasonic array transducer having a number of transducer elements which is greater than the given number of transmit channels and a switch multiplexer comprising switches configured to couple the transmit channels to the transducer elements, the method (see Figs. 1, 2, 11, 17, and 23 and para 6, 10, 14, 17, 18, 28, 111-113, 140-144, 154, 167, 168, and 170); closing the switches of the switch multiplexer to couple each of the transmit channels to the transducer elements, wherein each of the transducer elements coupled to each of the transmit channels is associated with a different one of a plurality of push 
Similarly, Ramamurthy discloses an analogous ultrasound transmission and imaging method, wherein an element spacing between the transducer elements coupled to each of the transmit channels is equal to the given number of transmit channels (see Figs. 3-5 and col 8 ln 44-col 10 ln 22, with a number of 8, 0-7).
It would have been obvious to one of skill in the art to have combined the teachings of Lee and Ramamurthy because doing so would predictably provide wider apertures using fewer channels and switches to reduce costs of the device
Regarding claim 2, Lee discloses a device, wherein each transmit channel further comprises a transmit signal source (see Figs. 1, 2, 11, 17, and 23 and para 6, 10, 14, 17, 18, 28, 111-113, 140-144, 154, 167, 168, and 170)
Further, Ramamurthy discloses a similar ultrasound transmission and imaging device, comprising an amplifier (see col 3 ln 43-50).
It would have been obvious to one of skill in the art to have supplemented the Lee device with an amplifier for each of the transmit channels because doing so would predictably have amplified a transmission signal for each channel.

Regarding claim 6 Lee discloses a device, wherein a size of one of the transmit apertures is equal to a given number of transducer elements (see Figs. 1, 2, 11, 17, and 23 and para 6, 10, 14, 17, 18, 28, 111-113, 140-144, 154, 167, 168, and 170, noting that the present claim fails to recite a further structural limitation and the device of Lee is capable of performing the intended use claimed).
Regarding claim 14, Lee discloses a method, wherein a sum of a number of transducer elements of a first aperture of the plurality of push pulse transmit apertures and a number of transducer elements of a second aperture of the plurality of push pulse transmit apertures is greater than the given number of transmit channels (see Figs. 1, 2, 11, 17, and 23 and para 6, 10, 14, 17, 18, 28, 111-113, 140-144, 154, 167, 168, and 170, noting 128 channels and that each aperture has 128 transducer elements for a total of 256; 256 is greater than 128).
Regarding claim 15 Lee discloses a method, further comprising repeating the closing and actuating steps with the closed switches changed to couple the transmit channels to the transducer elements associated with different push pulse transmit apertures of the plurality of push pulse transmit apertures (see Figs. 1, 2, 11, 17, and 23 and para 6, 10, 14, 17, 18, 28, 111-113, 140-144, 154, 167, 168, and 170).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Ramamurthy as applied to claim 1 above and further in view of U.S. PG Pub. No. 5,520,187 A to Snyder.

It would have been an obvious and predictable to have implemented the switch multiplexing teachings of Lee with the further single pole, single throw switches of Snyder because doing so would predictably provide the switching of Lee.  Moreover, such a substitution would have utilized a known switch for a known purpose, switching of ultrasound signals in a multiplexer.  Such a switch as disclosed in Snyder would allow an array of transducer elements to be controlled and programmable by a number of channels smaller than the number of transducer elements.
Regarding claim 5, Lee and Snyder disclose an ultrasound system, wherein the system is configured to selectively connect each transmit channel by the closure of one or more of the plurality of single pole, single throw switches to the at least one transducer element (see Lee Figs. 1, 2, 11, 17, and 23 and para 6, 10, 14, 17, 18, 28, 111-113, 140-144, 154, 167, 168, and 170 and Snyder col 3 ln 46-62, col 4 ln 24-55, and col 4 ln 66-5 ln 3).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Ramamurthy as applied to claim 1 above and further in view of the skill in the art.
Regarding claim 7, Examiner takes Officail Notice that 128 channel beamformers are conventional and that 128 element apertures are also conventional.  Applicant has not challenged this is Official Notice, so it has been deemed Applicant Admitted Prior Art (AAPA).

Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the number of transmit channels of the beamformer and the number of transducer elements, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
It would have been a mere matter of routine optimization to have selected the best number of beamforming channels and transducer elements for a given imaging scenario, based on cost and image quality demands.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Ramamurthy as applied to claim 1 above and further in view of U.S. Patent No. 6,659,955 B1 to Marian, Jr.
Regarding claims 8-10, Marian discloses a similar ultrasound multiplexed system, further comprising a probe cable having signal lines coupling the transmit channels of the transmit beamformer to the switch multiplexer; wherein the probe further comprises a probe handle and a distal end, wherein the switch multiplexer is located in the probe handle and the transducer array is located in the distal end; and wherein the probe further comprises a probe handle and a distal end, wherein the switch multiplexer and the transducer array are located in the distal end (Figs. 1-3 and 7 and “Embodiments Related to Multiplexing”, noting for example 230).

Regarding claim 11, Marian discloses a similar ultrasound multiplexed system, further comprising a probe connector and a probe cable having signal lines coupling the probe connector to the transducer array wherein the switch multiplexer is located in the probe connector (Figs. 1-3 and 7 and “Embodiments Related to Multiplexing”, particularly noting 230’).
It would have been obvious to one of skill in the art to have used the cable and multiplexer location of Marian with the system of Lee because doing so would predictably provide a smaller, more flexible cable.  The combination would also allow less costly imaging systems to support higher resolution scan heads with more transducer elements.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Ramamurthy as applied to claim 12 above and further in view of U.S. PG Pub. No. 2015/0216507 A1 to Greenleaf et al. 
Regarding claim 13, Greenleaf discloses a similar elasticity imaging method with a pushing pulse transmission, wherein the actuating comprises actuating the signal sources of the transmit channels to simultaneously transmit the plurality of push pulses in parallel from the ultrasonic array transducer (see Greenleaf Fig. 6-8 and para 39-49, noting that Fig. 6 appears to disclose identical beams because in contrast Fig. 8 discloses differing beams).  Examiner notes that Lee as above cited also discloses a simultaneous transmission of parallel pushes.

In the alternative it would have been a mere matter of routine design and optimization to have selected the best set of beams that are parallel and identical because doing so would provide a uniform area of illumination to predictably provide a uniform shear wave in the shear direction.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered and are not persuasive for the reasons noted in the Advisory Action dated November 17, 2020.  Examiner incorporates by reference all of the arguments made in said Advisory Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793